Title: From Benjamin Franklin to John Sargent, 27 January 1783
From: Franklin, Benjamin
To: Sargent, John


My dear Friend
Passy, Jany. 27. 1783
I received and read the Letter you were so kind as to write to me the 3d Instant, with a great deal of Pleasure, as it inform’d me of the Welfare of a Family whom I have so long esteem’d and lov’d and to whom I am under so many Obligations, which I shall ever remember. Our Correspondence has been interrupted by that abominable War: I neither expected Letters from you, nor would I hazard putting you in Danger by writing any to you. We can now communicate freely; and next to the Happiness of seeing and embracing you all again at Halstead, will be that of Hearing frequently of your Health and Prosperity.
Mrs Sargent and the good Lady her Mother, are very kind in wishing me more happy Years. I ought to be satisfy’d with those Providence has already been pleas’d to afford me, being now in my seventy-eighth; a long Life to pass without any uncommon Misfortune, the greatest Part of it in Health and Vigour of Mind & Body, near Fifty Years of it in continu’d Possession of the Confidence of my Country in public Employments, and enjoying the Esteem & affectionate friendly Regard of many wise and good Men and Women, in every Country where I have resided. For these Mercies and Blessings I desire to be thankful to God, whose Protection I have hitherto had, & I hope for its Continuance to the End, which now cannot be far distant.
The Account you give me of your Family is pleasing, except that your eldest Son continues so long unmarried. I hope he does not intend to live and die in Celibacy. The Wheel of Life that has roll’d down to him from Adam without Interruption, should not stop with him. I would not have one dead unbearing Branch in the Genealogical Tree of the Sargents. The married State is, after all our Jokes, the happiest, being conformable to our Natures. Man & Woman have each of them Qualities & Tempers in which the other is deficient, and which in Union contribute to the common Felicity. Single and separate they are not the compleat human Being; they are like the odd Halves of Scissors; they cannot answer the End of their Formation.
I am concern’d at the Losses you have suffer’d by the War. You are still young and active enough to retrieve them, and Peace I hope will afford the Opportunity.

You mention nothing of my good Friend Mrs. Deane, or her amiable Sisters whom I sometimes saw with you, nor of Mr Chambers. I hope they are all well & happy. Present my Respects to Mrs. Sargent whom I love very much, and believe me ever My dear Friend, Yours most affectionately
B Franklin
John Sargent Esqr.
